Name: Commission Regulation (EEC) No 2959/92 of 13 October 1992 amending Regulation (EEC) No 2167/92 of 30 July 1992 fixing the buying-in prices, aids and certain other amounts applicable for the 1992/1993 wine year to intervention measures in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 298/8 Official Journal of the European Communities 14. 10. 92 COMMISSION REGULATION (EEC) No 2959/92 of 13 October 1992 amending Regulation (EEC) No 2167/92 of 30 July 1992 fixing the buying-in prices, aids and certain other amounts applicable for the 1992/1993 wine year to intervention measures in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 (1 ) thereof, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 35 (8) thereof, Whereas Article 4 of Commission Regulation (EEC) No 3105/88 (3), as last modified by Regulation (EEC) No 2182/91 (4), laying down detailed rules for the applica ­ tion of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 sets a standard natural alcoholic strength by volume to be applied in the various wine-growing zones for the purpose of determi ­ ning the volume of alcohol to be delivered for distillation under Article 35 of Regulation (EEC) No 822/87 ; whereas it has not been possible to fix this standard natural alco ­ holic strength in Portugal because the wine-growing zones in that country have not yet been defined ; whereas, therefore, a provisional standard natural alcoholic strength should be fixed : Whereas the provisions of this Regulation should take effect at the beginning of the 1992/93 wine year, HAS ADOPTED THIS REGULATION : Article 1 The following text is hereby added to Article 7 of Commission Regulation (EEC) No 2167/92 0 : '3 . The quantity of alcohol which producers of table wine in Portugal must deliver for distillation in accordance with Article 35 of Regulation (EEC) No 822/87 shall be calculated on the basis of a stan ­ dard natural alcoholic strength, to be taken into consi ­ deration for the assessment of the volume of alcohol contained in the wine produced, equal to 9 % by volume.' *&gt; i . . ...   J A Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1992 during the period of application of Article 2-57 (1 ) of the Act of Accession, and to 31 August 1993 at the latest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 . (z) OJ No L 180, 1 . 7. 1992, p. 27. 0 OJ No L 277, 8 . 10. 1988, p. 21 . (4) OJ No L 202, 25. 7. 1991 , p. 18. 0 OJ No L 217, 31 . 7. 1992, p. 35.